DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 06/17/2021 have been entered and fully considered.  Claims 1-20 are pending.  Claims 1, 13, and 18-19 are amended.  Claims 1-20 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Regarding claims 1, 13, and 18, each recites “the first electrode terminal and the second electrode terminal are configured to limit an influence of the expansion force of the plurality of electrode units on the top cover plate.”  However, it is not clear that the specification provides support for this limitation.  The expansion force is discussed in paragraphs [0020], [0039]-[0042], [0049]-[0051], [0055]-[0056], [0062]-[0063], and [0069]-[0070] of the specification as filed.  However, the specification does not describe how the first and second electrode terminals (which are disposed on the top cover assembly) are themselves configured to limit an influence of the expansion force.  Is it rather the positioning of the terminals that would result in the limiting of the expansion force (as seemingly indicated in [0049]-[0050])?  If so, how is the added limitation distinct from the ratio D1/D2 being 1-6?  Is it rather the positioning of the electrode units that affects the expansion force?  Claims 2-12, 14-17, and 19-20 depend from claims 1, 13, or 18 and are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 200941411 Y (“Zhao”) in view of US 2018/0026245 A1 (“Page”).
Regarding claims 1-3, Page discloses an electric vehicle comprising a battery module, the battery module comprising a secondary battery (Abstract; Fig. 1), the secondary battery comprising a plurality of energy units 2 (“the electrode assembly”), a shell or casing 1 (“the housing”) (Fig. 1; [0017]) and a top cover assembly (Fig. 1).
The shell 1 comprises an accommodating chamber (comprising front wall 12, rear wall, left wall 13, right wall, and bottom wall; [0017]), the accommodating chamber having an opening, and the electrode assembly being accommodated in the accommodating chamber (Fig. 1; [0015], [0018]).
The electrode assembly comprises a plurality of electrode units ([0025], [0047]), the plurality of electrode units being stacked in an axial direction of the accommodating chamber (in the vertical direction as shown in Fig. 1).
The top cover assembly comprises a top wall 7 (“the top cover plate”), a positive pole 8 and a negative pole 10 (“the first electrode terminal and the second electrode 
Zhao is silent regarding a distance between the first electrode terminal and the second electrode terminal is D1, a distance between an edge of the top cover plate close to the first electrode terminal and the first electrode terminal is D2, and the value of D1/D2 is 1-6 [claim 1]; D1/D2 is 1.5-5 [claim 2] and D1/D2 is 2 [claim 3].
Page discloses a battery housing having a body and a lid (Abstract; Figs. 5, 13-15).  Page discloses the concept that the positioning of through-holes 1222 on lid 1220 affects the integrity and mechanical strength of the lid 1220.  It is noted that in Zhao, the positive pole 8 and the negative pole 10 extend through holes in the top wall 7.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the position of the holes (and the positive pole and the negative pole extending through the holes) in the top wall of Zhao, including meeting the D1/D2 as claimed, because Page teaches the concept that positioning through-holes affects the integrity and mechanical strength of the lid.  See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04(VI)(C).  
Regarding the limitation “the first electrode terminal and the second electrode terminal are configured to limit an influence of the expansion force of the plurality of 
Regarding claims 4-5, modified Zhao discloses the secondary battery of claim 1.  While Zhao and Page are silent regarding in the lengthwise direction of the top cover plate, a distance between the edge of the top cover plate close to the second electrode terminal and the second electrode terminal is D3, and D3 is equal to D2 [claim 4] and the first electrode terminal and the second electrode terminal are symmetrically arranged with respect to the center of the top cover plate [claim 5], this would have been obvious over Page.  As discussed above, Page teaches the first electrode terminal and the second electrode terminal are symmetrically arranged with respect to the center of the top cover plate.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the position of the holes (and the positive pole and the negative pole extending through the holes) in the top wall of Zhao, including such that D3 is equal to D2 and the positive pole and the negative pole are symmetrically arranged as claimed, because Page teaches the concept that positioning through-holes affects the integrity and mechanical strength of the lid.  See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04(VI)(C).  
Regarding claim 6, modified Zhao discloses the secondary battery of claim 1.  The instant claim recites “a thickness of the top cover plate is positively correlated with a thickness of the electrode assembly”.  This does not appear to structurally limit the secondary battery because it does not specify what the correlation is and, furthermore, 
Regarding claim 7, modified Zhao discloses the secondary battery of claim 1.  Zhao discloses each energy unit comprises a positive electrode sheet 4 and a negative electrode sheet 6 separated by an insulating diaphragm that are wound for multiple turns ([0015], [0022], [0040]-[0041]).  As shown in Figs. 2-3 of Zhao, the electrode unit has a main body region (portions in the middle of the electrode unit) and corner regions (portions at the ends of the electrode unit), the corner regions being arranged at two ends of the main body region in a width direction (shown as vertical in Fig. 2 and into the page in Fig. 3), the main body regions of two adjacent electrode units being in contact with each other, and the main body regions of the electrode units being arranged opposite to the top cover plate (Fig. 1).

    PNG
    media_image1.png
    155
    560
    media_image1.png
    Greyscale


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 200941411 Y (“Zhao”) in view of US 2018/0026245 A1 (“Page”) as applied to claim 7 above, and further in view of US 2015/0214524 A1 (“Takasaki”).
Regarding claims 8-9, modified Zhao discloses the secondary battery of claim 1.  The instant claim recites “a ratio of a width of the main body region to a thickness of the top cover plate is 10-60.  It is noted that the main body region is not specifically defined 
Takasaki discloses a battery module and teaches the concept of providing lid 25 with a thickness which maintains a certain mechanical strength ([0058]).  In one example, the lid has a thickness of 2 mm ([0062]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the top wall of Zhao with a thickness to maintain a certain mechanical strength such as 2 mm as taught by Takasaki.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN 200941411 Y (“Zhao”) in view of US 2018/0026245 A1 (“Page”) as applied to claim 1 above, and further in view of US 2005/0287422 A1 (“Kim ‘422”).
Regarding claim 10
Kim ‘422 discloses a secondary battery having a cap plate 33 with a hole 22 and a safety valve 83 inserted into and covering the hole (Abstract; Figs. 1, 5-6; [0063]-[0068]).  The Kim ‘422 teaches the safety valve can be prepared separately from the cap assembly and then later attached thereto, which enables the safety valve to be easily mounted without regard to the size, shape or thickness of the cap assembly ([0080]).  For this reason, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the safety valve of Kim ‘422 at the top plate of Zhao.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CN 200941411 Y (“Zhao”) in view of US 2018/0026245 A1 (“Page”) and US 2005/0287422 A1 (“Kim ‘422”) as applied to claim 10 above, and further in view of US 2014/0220395 A1 (“Ootsuka”).
Regarding claim 11, modified Zhao discloses the secondary battery of claim 10.  Kim ‘422 discloses the safety valve is formed in an oval shape (Fig. 5; [0066]-[0067]) (i.e. having a long side and a short side), however, Kim ‘422 is silent regarding a size of the rupture plate in a width direction of the top cover plate is greater than the size thereof in the lengthwise direction of the top cover plate.
Ootsuka discloses a lid for a battery case comprising a safety valve 5 and teaches a long axis direction of the annular thin portion may be aligned with either the short direction of the lid main body or the long direction of the lid main body ([0060]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select aligning the long axis direction of the safety .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CN 200941411 Y (“Zhao”) in view of US 2018/0026245 A1 (“Page”) as applied to claim 1 above, and further in view of US 2018/0138565 A1 (“Lee”).
Regarding claim 12, modified Zhao discloses the secondary battery of claim 1.  Zhao is silent regarding the top cover assembly comprising an insulating member, the insulating member being arranged on a side of the top cover plate close to the electrode assembly and separating the top cover plate from the electrode assembly.
Lee discloses a battery module comprising a cell assembly 100 disposed within a housing, the housing comprising front cover 300, rear cover 400, left side cover 500, right side cover 600 and upper plate 700 (Abstract; Fig. 2).  Lee teaches an insulative coating layer formed on at least a portion of an inner surface of the housing or an insulative sheet including an electrically insulative material provided on at least a portion of the inner surface of the housing ([0127]).  In this configuration, although the housing includes a conductive material, the battery assembly may be stably insulated ([0128]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an insulating member arranged on a side of the top wall 7 close to the plurality of energy units 2 and separating the top wall from the plurality of energy units of Zhao as taught by Lee to stably insulate the housing.

Claims 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 200941411 Y (“Zhao”) in view of US 2018/0026245 A1 (“Page”) and US 2011/0104552 A1 (“Kim ‘552”).
Regarding claims 13, 15-16, 18, and 20, Page discloses an electric vehicle comprising a battery module, the battery module comprising a secondary battery (Abstract; Fig. 1; [0032]), the secondary battery comprising a plurality of energy units 2 (“the electrode assembly”), a shell or casing 1 (“the housing”) (Fig. 1; [0017]) and a top cover assembly (Fig. 1).
The shell 1 comprises an accommodating chamber (comprising front wall 12, rear wall, left wall 13, right wall, and bottom wall; [0017]), the accommodating chamber having an opening, and the electrode assembly being accommodated in the accommodating chamber (Fig. 1; [0015], [0018]).
The electrode assembly comprises a plurality of electrode units ([0025], [0047]), the plurality of electrode units being stacked in an axial direction of the accommodating chamber (in the vertical direction as shown in Fig. 1).
The top cover assembly comprises a top wall 7 (“the top cover plate”), a positive pole 8 and a negative pole 10 (“the first electrode terminal and the second electrode terminal”) (Fig. 1; [0019], [0038]-[0039], [0041]), the top wall 7 being connected to the shell 1 and located on a side of the electrode assembly in the axial direction (Fig. 1), and the positive pole 8 and the negative pole 10 both protruding from the top wall 7 and being electrically connected to the electrode assembly (Fig. 1; [0015], [0019]-[0020], 
Zhao is silent regarding a distance between the first electrode terminal and the second electrode terminal is D1, a distance between an edge of the top cover plate close to the first electrode terminal and the first electrode terminal is D2, and the value of D1/D2 is 1-6 [claims 13 and 18]; D1/D2 is 1.5-5 [claims 15 and 20] and D1/D2 is 2 [claim 16].
Page discloses a battery housing having a body and a lid (Abstract; Figs. 5, 13-15).  Page discloses the concept that the positioning of through-holes 1222 on lid 1220 affects the integrity and mechanical strength of the lid 1220.  It is noted that in Zhao, the positive pole 8 and the negative pole 10 extend through holes in the top wall 7.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the position of the holes (and the positive pole and the negative pole extending through the holes) in the top wall of Zhao, including meeting the D1/D2 as claimed, because Page teaches the concept that positioning through-holes affects the integrity and mechanical strength of the lid.  See also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04(VI)(C).  
Regarding the limitation “the first electrode terminal and the second electrode terminal are configured to limit an influence of the expansion force of the plurality of electrode units on the top cover plate,” this is deemed to be an inherent feature resulting from the claimed D1/D2 and therefore met by the prior art as applied above.
Zhao is silent regarding a plurality of secondary batteries are provided and are arranged in sequence, and the arrangement direction of the plurality of secondary batteries is perpendicular to the axial direction.
Kim ‘552 discloses a battery pack 300 comprising a plurality of battery modules 100.  Each battery module 100 comprises a plurality of battery units 101 stacked in the Y direction (Fig. 1).  The battery pack 300 comprises a plurality of battery modules 100 stacked in the X and Z directions (Fig. 6).  The number of battery modules 100 may be determined by considering the charge and discharge capacities required to design the battery pack 300 ([0053]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao by arranging a plurality of secondary batteries in a direction perpendicular to the axial direction as taught by Kim ‘552 in consideration of the charge and discharge capacities requirements.
Regarding claim 17, modified Zhao discloses the battery module of claim 13.  While Zhao and Page are silent regarding in the lengthwise direction of the top cover plate, a distance between the edge of the top cover plate close to the second electrode terminal and the second electrode terminal is D3, and D3 is equal to D2 [claim 17], this would have been obvious over Page.  As discussed above, Page teaches the first electrode terminal and the second electrode terminal are symmetrically arranged with respect to the center of the top cover plate.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the position of the holes (and the positive pole and the negative pole extending through the holes) in the top wall of Zhao, including such that D3 is equal to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04(VI)(C).  

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 200941411 Y (“Zhao”) in view of US 2018/0026245 A1 (“Page”) as applied to claims 13 and 18 above, and further in view of US 2015/0037616 A1 (“Wyatt”).
Regarding claims 14 and 19, modified Zhao discloses the battery module of claim 13 and the electric vehicle of claim 18.  Zhao is silent regarding the battery further comprising two end plates, the two end plates being respectively located at two ends of the plurality of secondary batteries in the arrangement direction, and the two end plates clamping the plurality of secondary batteries.
Wyatt discloses a battery module 22 comprising a plurality of battery cells 116 and a means of compressing the battery cells.  A frame 118 surrounds each battery cell, the battery cells are disposed between a top compression plate 100 and a bottom compression plate 102, and compression bolts pass through an opening in the top compression plate 100, through an opening in a registration feature 121 of the frames 118, and extend to enable screwing into a locked nut feature 142 disposed in the bottom compression plate 102 (Fig. 7; [0139]).  The compression bolts 140 generally serve to compress the power assembly 84 such that each of the layers of the various battery cell assemblies 114 of the power assembly 84 are in intimate contact with one another (e.g., to encourage efficient thermal transfer).  It may also be appreciated that .

Response to Arguments
Applicant’s arguments, see pg. 7, filed 06/17/2021, with respect to the rejection of claim 19 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim 19 under 35 USC 112(b) has been withdrawn. 
Applicant's arguments, see pp. 8-11, filed 06/17/2021, with respect to the rejection of claims 1-20 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues (pp. 9-10) that the lid 1220 of Page would not have a problem of deformation under the action of the expansion force. However, it is noted that Page is not relied upon for the arrangement of the battery cells, but rather Page is relied upon for motivation to rearrange the position of the holes (and the positive pole and the negative pole extending through the holes) in the top wall of Zhao.  It is noted that applicant’s technical problem analysis is not germane to obviousness analysis under 35 USC 103.
In response to applicant's argument as to the difference in the through-holes of Page and that of the instant application (pg. 10), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Page is relied upon for motivation to rearrange the position of the holes (and the positive pole and the negative pole extending through the holes) in the top wall of Zhao.  Based on the teaching of Page (i.e. through-holes affecting the integrity and mechanical strength of the lid), one would be motivated to find the optimum position of the through-holes containing the terminals (and, therefore, also the terminals) in the lid of Zhao.
Applicant appears to argue the presence of unexpected results in the claimed value of D1/D2.  However, applicant has not provided any evidence in support of the allegations of unexpected results.  Therefore, this argument is unpersuasive.  See MPEP 716.02.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727